ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kawasato et al. (US Pub. No. 2014/0154581), teaches incorporating a cathode active material in a lithium ion secondary battery wherein the cathode active material has a formula Lia(NixMnyCoz)MebO2 wherein 0.95≤a≤1.1, 0≤x≤1, 0≤y≤1, 0≤z≤1, 0≤b≤0.3, and 0.90≤x+y+z+b≤1.05 (abstract, [0029], and [0046]).  While the formula of Kawasato et al. overlaps the compounds as claimed, the values for x, y, z, and b of Kawasato et al. are so much broader than that claimed, it is improper hindsight to construct the particular ranges and relative ranges of elements in the compounds as claimed from the teaching of Kawasato et al.   Further, the compounds recited in claims 1 and 10 show unexpected results, see Pgs. 6-8 of Applicant’s reply filed May 10, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        June 8, 2022